—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated December 18, 1997, as denied that branch of his motion which was to strike the defendants’ answers for their alleged noncompliance with his discovery demands.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
In an order dated May 23, 1997, the Supreme Court directed the plaintiff to serve discovery and inspection demands in accordance with CPLR 3120 (a) (1) (i); (2). As the plaintiff failed to comply with the court’s directive, he cannot claim that the defendants willfully failed to comply with his demands. Therefore, the Supreme Court properly denied his motion to strike the defendants’ answers for their alleged willful noncompliance with his discovery demands. Mangano, P. J., Sullivan, Joy and Altman, JJ., concur.